DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
21, 22, and 45-62 are pending in the application.  Claims 1-20 and 23-44 have been canceled.  Claims 45-62 are new.  Claim 21 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, and 45-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobles et al. (US 2011/0190793 A1) (“Nobles”) in view of Argentine (US 2014/0276975 A1).
Regarding claim 21, Nobles discloses (Figure 17) a suturing device (500) for closing a transapical opening extending through a wall of the heart between inner and outer surfaces of the heart, comprising: an elongate housing having a proximal end and a distal end configured to be delivered through the transapical opening into a chamber of the heart (Figure 17), the elongate housing comprising a needle-receiving portion and an arm-receiving portion (see Figure 17 annotated below); a handle (302) at the proximal end of the elongate housing configured to be manipulated from outside of the heart; a plurality of arms (524-524’’’) arranged about an outer diameter of the arm-receiving portion of the elongate housing in a retracted position, the arm-receiving portion being distal to the needle-receiving portion when the arms are in the retracted position, the arms being extendable from the arm-receiving portion from the retracted position within the arm-receiving portion to an extended position (Figure 17) when the arm-receiving portion is located within the chamber of the heart, wherein the arms in the extended position point distally and form an acute angle with a longitudinal axis of the elongate housing (see Figure 17 annotated below), each arm configured to hold a suture portion (52) a distance away from the outer diameter of the arm-receiving portion at or near a distal end of the arm; a plurality of needles (540-540’’’) slidably received in the needle-receiving portion of the elongate housing, the needle-receiving portion having a distal end proximal to the arm-receiving portion, each needle being associated with a needle lumen extending at least partially along the length of the elongate housing and at least partially along the length of the needle-receiving portion, each needle further being associated with a needle aperture (530-530’’’) at the distal end of the needle-receiving portion, wherein each needle is movable in a proximal-to-distal direction along the longitudinal axis of the elongate housing along the respective needle lumen associated with the needle and out of the distal end of -2-Application No.: 16/624611Filing Date:December 19, 2019the needle-receiving portion through the respective needle aperture associated with the needle to pass through heart tissue into engagement with the suture portion held by one of the arms when the plurality of arms are in the extended position (Figure 17), the needles further being retractable away from the arms back through the heart tissue to draw the suture portions through the heart tissue (paragraph 0135); wherein the arms (524-524’’’), needle lumens, and needle apertures (530-530’’’) are configured such that the needle apertures are located outside of the heart and face the outer surface of the heart when the arm-receiving portion is positioned within the chamber of the heart and such that the needles (540-540’’’) are moveable from outside of the heart through the outer surface of the heart, through the heart tissue (creating needle incisions 588) and penetrate through the inner surface of the heart radially outward of the transapical opening when the arms are extended inside the chamber of the heart (Figure 17; paragraph 0135).  However, Nobles fails to disclose that the needle receiving portion has a larger cross-sectional dimension than that arm-receiving portion.  Nobles also fails to disclose that each of the needles is slidable parallel to each other as the needles move in the proximal-to-distal direction.

    PNG
    media_image1.png
    657
    449
    media_image1.png
    Greyscale

	In the same field of endeavor, Argentine teaches (Figures 1-16) a suturing device for sealing an opening in a blood vessel or other biological structure comprising an elongate housing (324) having a proximal end and a distal end configured to be delivered through a biological opening, the elongate housing comprising a needle-receiving portion (333; Figure 5) and an arm-receiving portion (335); a handle (322) at the proximal end of the elongate housing configured to be manipulated from outside of the biological opening; a plurality of arms (351A, 351B, 353A, 353B) arranged about an outer diameter (at 340; Figure 4E) of the arm-receiving portion of the elongate housing, the arm-receiving portion (333) being distal to the needle-receiving portion (335) when the arms are in the retracted position (see Figure 4E annotated below and Figure 5), the arms being extendable from the arm-receiving portion from the retracted position within the arm-receiving portion to an extended position when the arm-receiving portion is located within the biological opening (Figures 6-6B); a plurality of needles (356A, 356B) slidably received in the needle-receiving portion of the elongate housing (Figure 4E), the needle-receiving portion (333) having a larger cross-sectional dimension (paragraph 0070) than the arm-receiving portion (335) and having a distal end proximal to the arm-receiving portion (see Figure 4E annotated below and Figure 5), each needle being associated with a needle lumen extending at least partially along the length of the elongate housing and at least partially along the length of the needle-receiving portion (Figure 4E), each needle further being associated with a needle aperture (336) at the distal end of the needle-receiving portion (Figure 6A), wherein each needle is movable in a proximal-to-distal direction along the longitudinal axis of the elongate housing along the respective needle lumen associated with the needle and out of the distal end of-2-Application No.: 16/624611 Filing Date:December 19, 2019the needle-receiving portion through the respective needle aperture associated with the needle to pass through biological tissue (Figure 7), each of the needles being slidable parallel to each other as the needles move in the proximal-to-distal direction (Figures 4E, 6B, 7A, 7B, 8, and 8A show the parallel arrangement and sliding of the needles), the needles further being retractable away from the arms back through the biological tissue (Figure 9).

    PNG
    media_image2.png
    467
    700
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle receiving portion disclosed by Nobles to have a larger cross-sectional dimension than that arm-receiving portion and each of the needles to slide parallel to each other as the needles move in the proximal-to-distal direction, as taught by Argentine.  These modifications would create an abutment surface that provides a resistance to an operator when the abutment surface contacts the heart wall, thereby notifying the operator that the suturing device is in place within the heart (Argentine, paragraph 0070).
Regarding claim 22, Nobles as modified by Argentine teaches (Nobles, Figure 17) that the plurality of arms (524-524’’’) comprises a first arm and a second arm diametrically opposed from one another (Nobles, paragraph 0130).
Regarding claim 45, Nobles as modified by Argentine teaches the plurality of arms comprises a third arm and a fourth arm (524’’, 524’’’) diametrically opposed from one another, wherein the first, second, third, and fourth arms are arranged symmetrically about the outer diameter of the arm-receiving portion (Nobles, paragraph 0130).
Regarding claim 46, Nobles as modified by Argentine teaches that the first arm and the second arm are configured to hold suture portions of a first suture and the third and fourth arm are configured to hold suture portions of a second suture (Nobles, paragraph 0130).
Regarding claim 47, Nobles as modified by Argentine teaches that proximal ends of the arms are configured to move distally within arm apertures of the arm-receiving portion as the arms move from the retracted position to the extended position (Nobles, paragraph 0133).
Regarding claim 48, Nobles as modified by Argentine teaches (Nobles, Figures 16A and 16B) a spreading member having a plurality of ramps positioned near a distal end of the arm-receiving portion, each ramp comprising an angled surface extending away from the longitudinal axis of the elongate housing and being positioned to engage the distal end of one of the plurality of arms (524, 524’) when the proximal ends of the arms move distally within the arm apertures.
Regarding claim 49, Nobles as modified by Argentine teaches that each needle further comprises a needle hook (542) configured to engage the suture portion held in one of the arms (Nobles, paragraph 0135).
Regarding claim 50, Nobles as modified by Argentine teaches (Nobles, Figures 16A and 16B) that each needle (540-540’’’) comprises a proximal section (proximal of tip) having a first diameter and a distal section (at tip) having a second diameter, the second diameter being smaller than the first diameter.
Regarding claim 51, Nobles as modified by Argentine above teaches the invention substantially as claimed. However, the combined teaching fails to teach a first actuator configured to extend the arms from the retracted position to the extended position; a second actuator configured to adjust the needles between a retracted position and an extended position; and a third actuator configured to retract the arms from the extended position to the retracted position.
In an alternate embodiment presented in Figures 2A-2D, Nobles teaches a handle comprising three actuators (104, 106, 108). Nobles teaches a first actuator (104) configured to extend the arms from the retracted position to the extended position (paragraph 0057); a second actuator (106) configured to adjust the needles between a retracted position and an extended position (paragraph 0059); and a third actuator (108) configured to retract the arms from the extended position to the retracted position (paragraph 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suturing device taught by Nobles in view of Argentine above to comprise a first actuator configured to extend the arms from the retracted position to the extended position; a second actuator configured to adjust the needles between a retracted position and an extended position; and a third actuator configured to retract the arms from the extended position to the retracted position, as taught in Figures 2A-2D of Nobles. This modification would advantageously allow the physician to operate the suturing apparatus such that suture may be applied to an opening in a very quick and easy manner. The handle portion advantageously requires little manipulation during use. In some embodiments, the handle can be operated with a single hand. The suturing apparatus can be used to close an opening located deep within the patient's tissue (e.g., the heart) without requiring the application of pressure over an extended period of time. As a result, the suturing apparatus can substantially reduce the recovery period following a medical procedure, thereby allowing the patient to return home more quickly and substantially reducing costs (Nobles, paragraph 0043).
Regarding claim 52, Nobles discloses (Figure 17) a method for closing a transapical opening in a wall of the heart, comprising: advancing a suturing device (500) at least partially through the transapical opening (Figure 17), the suturing device comprising: an elongate body (see Figure 17 annotated below) having a proximal end and a distal end and a handle (302) at the proximal end of the elongate body configured to be manipulated from outside of the heart; a needle sheath (see Figure 17 annotated below) positioned distal to the distal end of the elongate body; a tip (see Figure 17 annotated below) positioned distal to a distal end of an arm receiving portion and configured to be delivered through the transapical opening and into a ventricle of the heart; four arms (524-524’’’) proximal to the tip arranged symmetrically about an outer diameter of the arm sheath in a retracted position, the arm sheath being distal to the needle sheath when the arms are in the retracted position, each arm configured to hold a suture portion (52) a distance away from the outer diameter of the arm sheath at or near a distal end of the arm, the arms being extendable from said arm sheath from the retracted position to an extended position (Figure 17), wherein the arms in the extended position point distally and form an acute angle with a longitudinal axis of the elongate body (see Figure 17 annotated below); and-4-Application No.: 16/624611 Filing Date:December 19, 2019four needles (540-540’’’) slidably housed in said elongate body, each needle being associated with a needle lumen extending at least partially along the length of the elongate body and at least partially along the length of the needle sheath, each needle further being associated with a needle aperture (530-530’’’) at the distal end of the needle sheath, wherein each needle is movable in a proximal-to-distal direction along the longitudinal axis of the elongate body along the respective needle lumen associated with the needle and out of the distal end of the needle sheath through the respective needle aperture associated with the needle to pass through heart tissue (creating needle incisions 588) into engagement with the suture portion held by one of the arms, the needles further being retractable away from the arms back through the heart tissue to draw the suture portions through the heart tissue (paragraph 0135); positioning the suturing device such that the four arms (524-524’’’) are positioned within the ventricle of the heart; extending the arms from the suturing device from the retracted position to the extended position in the ventricle of the heart (Figure 17); extending the needles through the wall of the heart in a proximal-to-distal direction (at 588); retracting the needles through the wall of the heart to draw the suture portions through the wall of the heart; retracting the arms from the extended position to the retracted position; withdrawing the suturing device from the transapical opening; and closing the transapical opening with the suture portions (paragraph 0135).
Nobles fails to disclose an arm receiving sheath, the arm sheath having a diameter less than a diameter of the elongate body.  Nobles fails to disclose each of the needles being slidable parallel to each other as the needles move in the proximal-to-distal direction and extending the needles through the wall of the heart in a proximal-to-distal direction along an axis parallel to the longitudinal axis of the elongate body into engagement with the suture portions held by the arms.  Nobles fails to explicitly disclose that a distal end of the needle sheath is exterior to the wall of the heart when the four arms are positioned within the ventricle of the heart.
In the same field of endeavor, Argentine teaches (Figures 1-16) a method for closing an opening in a blood vessel or other biological structure, comprising: advancing a suturing device at least partially through the biological opening (Figure 5), the suturing device comprising: an elongate body (324) having a proximal end and a distal end and a handle (322) at the proximal end of the elongate body configured to be manipulated from outside of the biological opening; a needle sheath (335) positioned distal to the distal end of the elongate body; an arm sheath (333) having a diameter less than a diameter of the elongate body (paragraph 0070); a tip (336) positioned distal to a distal end of the arm sheath and configured to be delivered into the biological opening (Figure 5); four arms (351A, 351B, 353A, 353B) proximal to the tip arranged symmetrically about an outer diameter (at 340) of the arm sheath in a retracted position (Figure 4E), the arm sheath (335) being distal to the needle sheath (333) when the arms are in the retracted position (Figure 5), each arm configured to hold a suture portion (360A, 360B) a distance away from the outer diameter of the arm sheath at or near a distal end of the arm, the arms being extendable from said arm sheath from the retracted position (Figure 5) to an extended position (Figures 6-6B); and-4-Application No.: 16/624611 Filing Date:December 19, 2019four needles (356A, 356B) slidably housed in said elongate body (Figure 4E), each needle being associated with a needle lumen extending at least partially along the length of the elongate body and at least partially along the length of the needle sheath (Figure 4E), each needle further being associated with a needle aperture (336) at the distal end of the needle sheath, wherein each needle is movable in a proximal-to-distal direction along the longitudinal axis of the elongate body along the respective needle lumen associated with the needle and out of the distal end of the needle sheath through the respective needle aperture associated with the needle to pass through biological tissue (Figures 7, 7A), each of the needles being slidable parallel to each other as the needles move in the proximal-to-distal direction (Figures 4E, 6B, 7A, 7B, 8, and 8A show the parallel arrangement and sliding of the needles), the needles further being retractable away from the arms back through the biological tissue (Figures 9, 9A); positioning the suturing device such that the four arms are positioned within the biological opening and a distal end of the needle sheath (333) is exterior to the biological opening (Figure 5); extending the arms from the suturing device from the retracted position to the extended position in the biological opening (Figure 6); extending the needles through the wall of the heart in a proximal-to-distal direction along an axis parallel to the longitudinal axis (Figure 7); retracting the needles through the wall of the heart (Figure 9); retracting the arms from the extended position to the retracted position (Figure 11); withdrawing the suturing device from the biological opening (Figure 12); and closing the biological opening with the suture portions (Figure 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suturing device and method disclosed by Nobles to comprise a needle sheath and an arm sheath configuration as taught by Argentine, wherein the arm sheath has a diameter less than a diameter of the elongate body, wherein each of the needles are slidable parallel to each other as the needles move in the proximal-to-distal direction and extending the needles through the wall of the heart in a proximal-to-distal direction along an axis parallel to the longitudinal axis of the elongate body into engagement with the suture portions held by the arm, and wherein a distal end of the needle sheath is exterior to the wall of the heart when the four arms are positioned within the ventricle of the heart.  These modifications would create an abutment surface that provides a resistance to an operator when the abutment surface contacts the heart wall, thereby notifying the operator that the suturing device is in place within the heart (Argentine, paragraph 0070).
Regarding claim 53, Nobles as modified by Argentine teaches (Nobles, Figures 16A and 16B) that each needle further comprises a needle hook (542) configured to engage the suture portion held in one of the arms (Nobles, paragraph 0135).
Regarding claim 54, Nobles as modified by Argentine teaches (Nobles, Figures 16A and 16B) that each needle (540-540’’’) comprises a proximal section (proximal of tip) having a first diameter and a distal section (at tip) having a second diameter, the second diameter being smaller than the first diameter.
Regarding claim 55, Nobles as modified by Argentine above teaches the invention substantially as claimed. However, the combined teaching fails to teach a first actuator configured to extend the arms from the retracted position to the extended position; a second actuator configured to adjust the needles between a retracted position and an extended position; and a third actuator configured to retract the arms from the extended position to the retracted position.
In an alternate embodiment presented in Figures 2A-2D, Nobles teaches a handle comprising three actuators (104, 106, 108). Nobles teaches a first actuator (104) configured to extend the arms from the retracted position to the extended position (paragraph 0057); a second actuator (106) configured to adjust the needles between a retracted position and an extended position (paragraph 0059); and a third actuator (108) configured to retract the arms from the extended position to the retracted position (paragraph 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suturing device taught by Nobles in view of Argentine above to comprise a first actuator configured to extend the arms from the retracted position to the extended position; a second actuator configured to adjust the needles between a retracted position and an extended position; and a third actuator configured to retract the arms from the extended position to the retracted position, as taught in Figures 2A-2D of Nobles. This modification would advantageously allow the physician to operate the suturing apparatus such that suture may be applied to an opening in a very quick and easy manner. The handle portion advantageously requires little manipulation during use. In some embodiments, the handle can be operated with a single hand. The suturing apparatus can be used to close an opening located deep within the patient's tissue (e.g., the heart) without requiring the application of pressure over an extended period of time. As a result, the suturing apparatus can substantially reduce the recovery period following a medical procedure, thereby allowing the patient to return home more quickly and substantially reducing costs (Nobles, paragraph 0043).
Regarding claim 56, Nobles as modified by Argentine teaches (Nobles, Figure 1; paragraphs 0041-0042) closing a transapical opening (9) near an apex (7) in a heart wall after a procedure is performed in the left ventricle (6). However, the combined teaching fails to teach retracting the suturing device so that the extended arms engage an internal wall of the left ventricle prior to extending the needles.
In an alternate embodiment presented in Figures 6-7, Nobles teaches a device (100) that is positioned through the opening a sufficient distance to permit the arms (24) to be deployed (Figure. 6B) without damage to the surrounding tissue, as shown in FIG. 6A. With the arms (24) deployed, the device (100) can be retracted to cause the arms (24) to engage the heart internal wall tissue surrounding the opening (9), as illustrated in Figure 6C. The needles (40) can be advanced through the heart external wall tissue and pass through heart tissue adjacent the opening (9), as shown in Figure 6C, to snatch the end portions of the suture (52) from the arms (24). This step may be performed while maintaining a proximal retraction force to hold the arms against the internal wall tissue (paragraph 0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Nobles in view of Argentine to further comprise positioning the device through the opening a sufficient distance to permit the arms to be deployed and retract the suturing device so that the extended arms engage an internal wall of the left ventricle prior to extending the needles, as taught in Figures 6-7 of Nobles. This modification would allow the arms to be deployed inside the left ventricle without damage to the surrounding tissue (Nobles, paragraph 0094). This modification would further allow the needles to be advanced through the heart external wall tissue and pass through the heart tissue adjacent the opening (Nobles, paragraph 0094).
Regarding claim 57, Nobles as modified by Argentine teaches extending the elongate body, needle sheath, and needles in a proximal-to-distal direction towards the heart until the needle sheath contacts an exterior surface of the heart (Argentine, paragraph 0070) while the arms engage the heart internal wall tissue (Nobles, paragraph 0094).
Regarding claim 58, Nobles as modified by Argentine teaches that extending the needles through the wall of the heart, comprises extending the needles through the needle apertures and into the wall of the heart after the needle sheath contacts the exterior surface of the heart (Argentine, paragraph 0070).
Regarding claim 59, Nobles as modified by Argentine teaches the suturing device comprises a single actuator (310, 312) configured to extend the elongate body, needle sheath, and needles in a proximal-to-distal direction towards the heart (Nobles, paragraph 0120).
Regarding claim 60, Nobles as modified by Argentine teaches retracting the needles, needle sheath, and elongate body simultaneously using the single actuator (Nobles, paragraph 0135).
Regarding claim 61, Nobles as modified by Argentine teaches that first pair of the four arms hold suture ends (541) of a first suture (542) and a second pair of the four arms hold suture ends (541) of a second suture (Nobles, paragraph 0130).
Regarding claim 62, Nobles as modified by Argentine teaches that extending the arms from the suturing device from the retracted position to the extended position comprises moving a proximal end of each arm distally within arm apertures (338) of the arm sheath (Argentine, paragraph 0072).

Response to Arguments
Applicant’s arguments with respect to claims 21, 22, and 45-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 29, 2022